
	
		II
		111th CONGRESS
		2d Session
		S. 3440
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 27 (legislative
			 day, May 26), 2010
			Mr. Grassley introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to extend the incentives for biodiesel and renewable diesel.
	
	
		1.Short titleThis Act may be cited as the
			 Emergency Biodiesel Tax Incentive
			 Extension Act of 2010.
		2.Incentives for biodiesel and renewable
			 diesel
			(a)Credits for biodiesel and renewable diesel
			 used as fuelSubsection (g)
			 of section 40A of the Internal Revenue Code of 1986 is amended by striking
			 December 31, 2009 and inserting December 31,
			 2010.
			(b)Excise tax credits and outlay payments for
			 biodiesel and renewable diesel fuel mixtures
				(1)Paragraph (6) of section 6426(c) of the
			 Internal Revenue Code of 1986 is amended by striking December 31,
			 2009 and inserting December 31, 2010.
				(2)Subparagraph (B) of section 6427(e)(6) of
			 the Internal Revenue Code of 1986 is amended by striking December 31,
			 2009 and inserting December 31, 2010.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to fuel sold or used after December 31, 2009.
			
